HALL, Judge.
This action, a companion suit to Hartford Fire Insurance Company v. M. J. Captain, d/b/a Abbott Sign Company, 278 So.2d 821, La.App., decided this day, was brought by Aetna Casualty & Surety Company and other fire insurers of Fred Neck-ley against M. J. Captain, d/b/a Abbott Sign Company to recover amounts paid by plaintiffs to Neckley under fire insurance policies issued by them.
For the reasons assigned in Hartford v. Captain, the judgment of the district court rejecting plaintiffs’ demands is affirmed, at appellants’ costs.
Affirmed.